Citation Nr: 1810826	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, including as due to exposure to herbicide agents, and to include as secondary to post-traumatic stress disorder (PTSD) and diabetes mellitus type II.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection.

This appeal has previously been before the Board, most recently in April 2016, when it was remanded for further development and addendum medical opinions related to hearing loss and hypertension.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's bilateral hearing loss was diagnosed within a year of his military service, was caused by his service, or is otherwise etiologically related to his military service.
 
2.  The weight of the evidence is against a finding that the Veteran's tinnitus was diagnosed within a year his military service, was caused by his service, or is otherwise etiologically related to his military service.
 
3.  The weight of the evidence is against a finding that the Veteran's hypertension was diagnosed within a year of his military service, was caused by his service, or is otherwise etiologically related to his military service.

4.  The weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by a service connected disability.

CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 
2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).
 
3.  Criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran chose not to present testimony at a Board hearing.

The Veteran was afforded several VA examinations.  The Board additionally remanded the Veteran's claim to ensure that the VA examiners had considered the evidence pertinent to the Veteran's claim.  This was done following the 2016 Board remand, and the Veteran's representative indicated in March 2017 that there was no additional evidence to present following the SSOC.  Of note, no objection to the medical opinions was voiced.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran filed a claim for service connection for hypertension due to Agent Orange exposure in March 2011.  The Veteran later asserted that his hypertension was directly related to the stress he experienced while in service.  The Veteran also filed service connection claims for hearing loss and tinnitus in December 2011 asserting in-service noise exposure lead to his current disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like sensorineural hearing loss, tinnitus, and hypertension, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Initially, the Board notes that the Veteran is diagnosed and treated for bilateral sensorineural hearing loss, tinnitus, and hypertension.  The Board finds these diagnoses are sufficient to establish current disabilities.  The remaining determinations are whether the Veteran experienced an in-service injury or incurrence, and whether such in-service event is causally related to his current disability.  

The Board notes that the Veteran's entrance and separation examinations are silent for complaints or indications of hearing loss, tinnitus, or hypertension.  Similarly, the Veteran's service treatment records show no indication of, or complaints or treatment for, hearing loss, tinnitus, or hypertension.  

The remaining medical evidence of record starts in 2004, approximately 30 years after the Veteran's separation from service.  There is no indication that service connection is available on the basis of a statutory presumption because the evidence does not show that the Veteran's claimed disabilities manifested to a compensable degree within one year of separation from service.  Similarly, there is insufficient lay and medical evidence to support service connection based on a continuity of symptomatology for hearing loss, tinnitus, or hypertension.  

Bilateral Hearing Loss and Tinnitus

The Veteran reports that during active service he worked as a mechanic in an artillery unit, a track tank mechanic, and a wheel vehicle mechanic.  The Veteran asserts that the extremely loud equipment associated with his work, coupled with a lack of hearing protection, caused his bilateral hearing loss and tinnitus.  Moreover, in written statements to the Board, the Veteran notes after a long day of work he could "basically not hear much of anything, [and] at night, [his] ears would ring on a regular and constant basis."  The Veteran also reported that he did not seek medical attention for the hearing or tinnitus problems while in service, because he would either be told to return to his duty station and not complain, or labeled a slacker.  The Veteran states his hearing loss and tinnitus have continued through the years and worsened over time.  

A January 2012 VA examination is of record.  The examiner opined that the Veteran's hearing loss was less likely than not caused by, or a result of, his military service.  The examiner noted the Veteran experienced normal hearing on enlistment and separation audiograms without significant changes in hearing thresholds between enlistment and separation.  

A February 2016 VA examination is also of record.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of military noise exposure.  The examiner noted no significant changes in hearing were observed at ratable frequencies during active military service.  In a July 2016 addendum opinion, the examiner noted that a 2006 study concluded that there is insufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's life, long after the cessation of that noise exposure.  The examiner went on to note that based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlike that such delay effects occur.  With regard to tinnitus, the examiner noted there were numerous possible causes of tinnitus and an audiologist can only address etiology related to the auditory system.  The examiner noted that without evidence of an objectively verifiable noise injury (hearing loss, acoustic trauma, or significant permeant hearing threshold shift) the association between the claimed tinnitus and noise exposure does not exist.  

With regard to bilateral hearing loss, the Board finds insufficient evidence of record to warrant a grant of service connection.  While the Veteran is competent to report hearing difficulties during and since service, the medical evidence of record weighs against his statements.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Specifically, the Veteran's service records indicate he experienced normal hearing upon separation service.  Additionally, the medical records indicate the Veteran did not receive hearing aids until December 2011, some 40 years after his separation from service.  Further, the record is absent for medical opinion that indicates a causal relationship between the Veteran's bilateral hearing loss and his military service.  Rather, the medical opinions of record indicate there is no causal relationship between the Veteran's bilateral hearing loss and his military service.  The Veteran's conclusions about the etiology of his hearing loss are afford little weight, as causation is a medical determination that is outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  That is, the Veteran lacks the medical expertise or training necessary to make such a determination.  The medical opinions, coupled with the significant delay between noise exposure and documented hearing loss disability, and the Veteran's normal hearing test upon separation from service weigh against a grant of service connection.
 
With regard to tinnitus, the Board recognizes that tinnitus is a condition readily amenable to observable symptomatology and as such can be established by credible lay evidence demonstrating a chronicity of symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the Veteran has not credibly reported continuous ringing in his ears since service.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  The medical evidence of record indicates that the Veteran has denied experiencing tinnitus symptoms on several occasions in 2010 and 2011.  The record does not contain a report of tinnitus until December 2011, approximately 40 years after the Veteran's separation from service and shortly before his application for service connection.  The next indication of tinnitus is in 2014.  Moreover, the VA examinations indicate the Veteran's tinnitus is not etiologically related to his military service.  Here, the Board is unable to find support for service connection based on a medical nexus, statutory presumption, or continuity of symptomatology. 

Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  

Hypertension

The Veteran asserts that his hypertension has one of two possible etiologies.  One, his hypertension is the result of the stress and trauma that he experienced in Vietnam and Cambodia.  The Veteran noted frequent fire fights that caused extreme tension and heart racing while in service, which he believes caused the long-term result of hypertension.  Alternatively, the Veteran asserted that his condition is the result of Agent Orange exposure. 

The Board notes that hypertension is not a presumption condition due to Agent Orange exposure under 38 C.F.R. § 3.309(e), therefore, the Veteran's remaining avenue for service connection is based on a nexus for direct service connection or secondary service connection.

A January 2012 VA examination is of record.  The examiner found that it was less likely than not that the Veteran's hypertension had been aggravated by his service-connected diabetes mellitus type II.  The examiner noted that the Veteran's hypertension preceded his diagnosis of diabetes.  Additionally, the examiner noted that 95 percent of hypertension is essential with no specific cause.  Moreover, of the cases where diabetes and hypertension were linked, it was due to renal function diminished enough to ineffectively moderate blood pressure, which the Veteran did not experience at the time of examination.  

A February 2016 VA examination is also of record.  The examiner found that it was less likely than not that the Veteran's hypertension was incurred in or caused by his active duty service, including exposure to Agent Orange.  The examiner noted that the Veteran's service records are silent for blood pressure problems.  Additionally, the examiner noted that medical authority indicates "limited or suggestive evidence of an association between herbicide exposure and hypertension."  Medical authorities further indicate that the well-known and strongest risk factor for the development of hypertension is age, with Center for Disease Control (CDC) statistics estimating an over 50 percent occurrence of hypertension in persons over the age of 50.  The Veteran was noted to be diagnosed with hypertension at the age of 54, based on his own report and available medical records, which placed his likelihood of having hypertension above 50 percent at the time of his diagnosis, making age the most likely cause of the Veteran's hypertension.  The examiner went on to note that where the well-established effects of aging have been definitively shown to contribute to the development of hypertension, any possible contribution of herbicidal exposures based on "limited or suggestive evidence of an association (which, by the way, still does not establish causation) is greatly overshadowed, and the preponderance of the evidence weighs against a claim for hypertension secondary to Agent Orange exposure."

The examiner also found that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD. The examiner noted that PTSD/anxiety is not a recognized risk factor for the development of hypertension.  The examiner noted that there are physiologic and transitory mechanisms of elevated blood pressures in response to anxiety/stress. However, data supporting a pathologic or sustained blood pressure response leading to the development, or permanent worsening, of hypertension was noted as lacking.  The examiner went on to note that recognized medical authorities to date do not support that PTSD/anxiety has a causal or permanently aggravating effect on hypertension.

An October 2016 VA addendum opinion is of record.  The examiner opined that the Veteran's hypertension had no causal relationship to his PTSD.  The examiner specifically noted that the possibility of PTSD causing hypertension in the Veteran was less than 50 percent.  Moreover, the examiner noted that if scientific data were considered, then the probability was near zero.

A December 2016 VA addendum opinion is of record.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by the Veteran's service-connected diabetes mellitus type II.  The examiner noted that the Veteran's hypertension preceded his diagnosis of diabetes and thus a causal role of diabetes could not be established.  Additionally, the examiner noted that as the Veteran does not meet the criteria for diabetic neuropathy, a claim for aggravation of hypertension due to diabetes could not be substantiated.

The Board finds insufficient evidence to grant service connection for hypertension.  
While the Veteran has credibly reported experiencing stress and anxiety during and since service, the medical evidence of record weighs against his assertions that such stress or anxiety caused his hypertension.  See Layno, 6 Vet. App. 465 (1994); Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have the medical training or expertise to opine as to the etiology of his medical conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence alone cannot serve to link the Veteran's hypertension to his active service or to a service-connected disability.

The Veteran's service records indicate the Veteran experienced normal blood pressure readings.  In addition, the service records show no indication of actual herbicide exposure.  The Veteran's post-service medical records show no indication that his hypertension has been associated with his military service, herbicide exposure, or a service-connected disability.  Further, the record is absent for a medical opinion that indicates a causal relationship between the Veteran's hypertension and his military service, herbicide exposure, or claimed service-connected disabilities.  Rather, the medical opinions of record indicate there is no causal relationship between the Veteran's hypertension and his military service, hypertension and herbicide exposure, or hypertension and his service-connected PTSD and diabetes mellitus type II.  The causal relationship for hypertension was in connection with his age, not his military service.  Here, the Board is unable to find support for service connection based on a medical nexus.  Accordingly, the Board finds that service connection for hypertension is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


